UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN .

 

MARY WEST, on behalf of herself and all

others similarly situated,

Plaintiff,
-against-
FRANKLIN STREET INN, LLC,

Defendant.

Case No.: 1:19-cv-870

NOTICE OF DISMISSAL
PURSUANT TO FRCP

41(a)(1)(A))

 

PLEASE TAKE NOTICE that the claims of Plaintiff, MARY WEST, are hereby dismissed

without prejudice, in their entirety, as against Defendant, FRANKLIN STREET INN, LLC,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

Dated: August 2, 2019
New York, New York

SO ORDERED:

we

 

_~’ C.K. Lee, Esq.
“ Lee Litigation Group, PLLC
148 West 24" Street, Eighth Floor
New York, NY 10011

Phone: (212) 465-1188

 

US.D.J.

Case 2:19-cv-00870-DEJ

Filed 08/02/19 Page 1of1 Document 4
